DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 11/16/2021. This action is made Final.
B.	Claims 1, 6-8 and 13-15 remain pending. 
 

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) 

5.	Claims 1, 6-8 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goshen, Nadav (US Pub. 2001/0029527 A1), herein referred to as “Goshen” in view of McNally, Keith (US pub. 2014/0249937 A1), herein referred to as “McNally”.


As for claims 1, 8 and 15, Goshen teaches. A method and corresponding one or more non-transitory computer-readable media and system for generating menus for display on a display unit with a graphical user interface, the method comprising the computer-implemented steps of: storing first data that describes a first plurality of menu items (par.14; Morphs are active components that change the browser's look and functionality according to the web site being viewed.  Each morph is responsible for a component of the browser (graphic, text or other) that is dynamically modified and adapted to the web site being visited or to user preferences), included in a first base menu (53), wherein the menu items included in the first plurality of menu items are displayed simultaneously within the first base menu (figure 3; as shown the user selects Books from base menu and a submenu is displayed within the base menu by keeping its parent as a title while rendering sub-menu items related to books underneath it to show relationship; the user is effectively filtering through menu items by selecting sub-elements of 53 navigational input by the user);

For example, a user entering the Amazon.com web site may see a browser control area with graphics and colors that complement the web site and with promotions for the newest or most popular products on the site, When the user then visits the "yahoo.com" 
web site, the user's browser is modified to show a browser control area with 
graphics and promotions related to "yahoo.com"); 

in response to a request for a menu from a second user, generating the menu by: retrieving the first data and the second data (par.16; This morph includes hierarchical pull-down menus that provide links to the different pages within the web site.), and selecting a third plurality of menu items from the first plurality of menu items based on the first data and the second data; and displaying the menu on the display unit, wherein the menu includes the third plurality of menu items (fig.5). 

    PNG
    media_image1.png
    243
    525
    media_image1.png
    Greyscale





Goshen does not specifically teach specific function of filtering in a drop down menu; however in the same field of endeavor McNally teaches a first plurality of menu items included in a first base menu and receiving from a first user, second data, that identifies a second plurality of menu items that is to be displayed in response to receiving a request for the first base menu from a user, wherein the second plurality of menu items comprises a subset of menu items selected from the first plurality of menu items and forms a filtered version of the first base menu (par.102-104 selection of menu items based upon modifiers from a master database is either manually or automatically configured based upon which user’s needs are to be met with which application said user is currently using);


McNally further teaches storing the second data (par.103 master record of all menu options available to creation of menus);

 in response to a request for the first base menu from a second user (generated menu from a first user in par.50-54 are sent to a second user par.55), displaying the filtered version of the first base menu by performing a set of steps comprising:
retrieving the first data and second data filtering the first plurality of menu items of the first base menu identified in the first data by excluding the list of menu items identified in the second data to produce the second plurality of menu items and displaying the 

Please note the following emphasized citations:



[0060] An automated function is provided to import existing POS databases into the inventive menu generation system and, as discussed above with respect to the detailed example of how to use the preferred embodiment, an automated download procedure is provided to transfer the desktop database onto a handheld device and/or Web page.  Also as discussed, the preferred embodiment facilitates preview of the handheld device or Web page version of the POS menu on the desktop before downloading and configuration.  Customizable desktop menu generation is contemplated, as discussed above, in the form of customizable fonts, columns, layouts, etc. The inventive approach also includes templates for common modifiers that can be assigned to similar menu items.  The preferred embodiment also supports multiple databases, thus providing for the creation and storing of different menu databases on handheld devices such as breakfast, lunch or dinner menus.  The user can then select the appropriate database to reflect the time of day.

 
[0102] While the preferred embodiment of the invention is for the generation of restaurant menus and the like, the broad scope of the invention is far greater.  For example, menus generated in accordance with the invention can be used in the desktop computing environment in association with the operating system or application programs.  One such use is to facilitate the creation of user personalized file structures for general desktop use.  Another use is to facilitate the location of customized menus from master menus for use in association with application software to make the execution of the application software more efficient by, e.g., eliminating the necessity of querying or checking every tree branch in the master menu file structure in response to user input or other criteria and to create handheld/PDA compatible versions of the software. 
 
[0103] While the preferred embodiment of the invention includes the selection of items from a master menu wherein the master menu is displayed using a graphical user interface, it is to be appreciated that any means for displaying the master menu to the user and generating another menu in response to and comprised of the selections made is encompassed by the contemplated invention.  The invention encompasses the selection of nontextual symbols, characters, icons and the like, in addition to text, from a hierarchical tree menu or the like for generation of another menu comprised of such items. 

[0104] It is also within the scope of the invention to generate menus automatically in response to predetermined criteria.  For example, in the restaurant menu generation embodiment, a modified menu can be generated to comply with a particular specification or group of criteria such as, e.g., "dinner", "low cholesterol", "low fat", "fish", "chicken", or "vegetarian".  In this embodiment, only items from the master menu that satisfy specified parameters will be included in the generated menu.  The selection process could involve selection of master menu items based on tags or identifiers associated with the items or by checking every master menu item against a dictionary of items acceptable for inclusion in the modified menu.  It should also be appreciated that the invention encompasses any combination of automatic and manual user selection of the items comprising the generated menu.  For example, a user might specify criteria which would further control automatic selection or the user could manually select some items with automatic selection of others.  The menu generation aspect of the invention is equally 

[0106] In the more general situation, menus can be generated in accordance with the present invention in a variety of situations.  For example, the usable file structure for a particular data processing application can be dictated by the user or an application program prior to or during the execution of the application program.  Efficiencies with respect to computational speed and equipment, e.g., storage and processor, usage can thus be achieved along with the facilitation of display of the generated menu.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine McNally into Goshen this is true because McNally suggests that displaying of multi-menu options (fig.10) within one another creates a more effective navigation for the user by providing relevant choices to the user by searching through database of menu option to select dynamically (par.85).


As for claims 6 and 13, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, wherein the second data specifies an organization for displaying the second plurality of menu items in the filtered version of the first base menu (par.31; Theme-based Customization: This customization provides browser 
configuration according to one or more themes, For example, a user can choose 
to receive a sport theme.  While the user is surfing, the graphical browser top 
morph may be updated with sport related illustrations and information.  
Furthermore, the browser environment may be customized according to this theme.  
For example, the browser buttons may have sport images, the navigation toolbar 
may have sport sites, and the mouse icon may change with sport related images.). 

As for claims 7 and 14, Goshen teaches. The method of claim 1 and non-transitory computer-readable media of claim 8, further comprising the computer-implemented steps of: receiving, from a third user, third data that specifies a third plurality of menu items from among the first plurality of menu items; storing the third data; in response to another request for the first base menu from a fourth user, generating a second filtered version of the first base menu by (fig.3, 53 the user is navigating through different second- nth menu by selecting parent elements from the previous menu displayed simultaneously): retrieving the first data and the third data, and selecting a third plurality of menu items from the first plurality of menu items based on the first data and the third data; and displaying the second filtered version of the first base menu on the display unit, wherein the second filtered version of the first base menu includes the third plurality of menu items (fig.3 hierarchical lists of menu structure that is dependent on previous menu selection by the user; this is also dependent on the web site, user profile and morph data derived from these dependencies).  In addition McNally teaches wherein the second filtered version of the first base menu includes the third plurality of menu items (fig. 10 shows first, second and third filtered layers of menu options).
 


(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. 
A1.	Applicant argues that McNally does not teach that first data that identifies the plurality of menu items included in the master menu is downloaded to the handheld device. McNally also does not teach or suggest that second data that identifies a list of menu items to be excluded from the master menu is downloaded to the handheld device. Therefore, McNally also cannot and does not teach or suggest that, in response to the request from the user of the handheld device, first data identifying the menu items of the master menu is retrieved, second data identifying a list of menu items to be excluded from the menu items of the master menu is retrieved, and the menu items of the master menu are filtered by excluding the list of menu items to produce the customized menu.
R1.	Examiner does not quite agree because first and second data is not ever defined and within McNally there’s multiple examples of different types of data such the case that McNally specifically teaches in paragraphs 57-59 a list view selecting columns as an alternative first data to claim language for selecting from first data to create alternative second data comprised of items excluded from the alternative first data, e.g. list view of fields to show in a customized dialog/menu can be fields such as Name, Code or Price which has been a subset of first data. It is also taught that these alternative first and second data mentioned in paragraphs 57-59 can be have a filter applied to them and thus we arrive at an alternative teaching for the claim limitation “that 

[0057]
The preferred embodiment encompasses customized layout, views and fonts. To set the focus on the view it is desired to change, click inside the desired window. The main customizing dialog box is accessed by clicking on View>Customize View. A dialog box 13, as shown in FIG. 5, will be displayed including tabs that allow the following options: selection of Columns to display in the list view by choosing and arranging the fields to display in the Modifiers and Sub-Modifiers windows; formatting Columns by specifying the column widths and justification; selecting Filter allows restricting the list to display only the items that meet certain criteria. For example, display of modifiers with codes between 500 and 550. Selecting Sort allows sorting the modifiers or sub-modifiers according to any of the available fields such as Name, Code or Price. Selecting Style facilitates choice of font type, style, size, etc. To change the font in a particular window, click on View>Fonts or right mouse click in the desired window and then click on Fonts. To change the size of the windows, drag the borders of the windows to expand or contract the size of the windows. To change the column widths, simply drag the edge of the column headers to increase or decrease the column widths.
 [0059]
As stated, the preferred embodiment of the present invention includes the use of and compatibility with GUI technology. A drag-and-drop approach is used for organizing the tree structure 2 in the generated menu. Drag-and-drop is also used for assigning modifiers (modifiers can be dragged from the modifiers window 5 and dropped onto the menu item 4 for assignment). In-cell editing results in fast editing of items in building the menus. Customizable fonts enable users to change font types, style and size. Customizable layouts enable users to resize windows, change icons and display preferences. The inventive approach provides for fully persistent storage between sessions, even if a session is improperly or abruptly terminated. Font and the tree state (i.e., which nodes are expanded/collapsed) are stored between sessions. Layout for modifiers and sub-modifiers list views (filter, columns, formatting, font, etc.) are stored between sessions. The last database used is likewise stored between sessions. Splitter views allow the user to see different views at the same time. Each view is displayed on its own section of the screen. Views can be resized via the keyboard or a mouse by simply dragging the splitter in the middle.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 25, 2022